Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 9/6/2019. Claims 1-20 are pending. Priority date: 1/26/2014. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,474,956. Although the claims at issue are not identical, they are not patentably distinct from each other. The main difference is indicated by underline. 
Instant Application
Patent No. 10,474,956
1. A method for updating a process model for treatment of diabetes, the method comprising: 
detecting deviations between an event log and the process model by: converting, with a processing device, the process model into a probability process model for treatment of diabetes, the probability process model comprising multiple nodes in multiple hierarchies and probability distribution associated with the multiple nodes, a leaf node among the multiple nodes corresponding to a diabetes treatment activity in the process model for treatment of diabetes, a non-leaf node among the multiple nodes corresponding to a phase in the process model, 

wherein the converting the process model into a probability process model comprises calculating start probabilities of occurrence of the non-leaf nodes, transition probabilities among the non- leaf nodes and emission probabilities from the non-leaf nodes to the leaf nodes, so as to form the probability process model; 
detecting differences between at least one event sequence contained in the event log and the probability process model according to a correspondence relationship, wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and the leaf node in the probability process model, and further wherein the types of the differences comprise violated constraints and determining the differences comprises: using linear temporal logic to construct an automaton conforming to constraints in the probability process model; and obtaining the violated constraints from a path sequence in the at least one event sequence that cannot be accepted by the automaton; and identifying the differences as the deviations in response to the differences exceeding a predefined threshold; 
wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and a leaf node in the probability process model; updating the process model based on the deviations; and 
adding new diabetes treatment activities based on the deviations to the process model.
1. A method for updating a process model for treatment of diabetes, the method comprising: 
detecting deviations between an event log and the process model by: 
converting, with a processing device, the process model into a probability process model for treatment of diabetes, the probability process model comprising multiple nodes in multiple hierarchies and probability distribution associated with the multiple nodes, a leaf node among the multiple nodes corresponding to a diabetes treatment activity in the process model for treatment of diabetes, the diabetes treatment activity being selected from the group consisting of an HbAlc test, a blood sugar test, and a serum creatinine test, a non-leaf node among the multiple nodes corresponding to a phase in the process model, 
wherein the converting the process model into a probability process model comprises calculating start probabilities of occurrence of the non-leaf nodes, transition probabilities among the non-leaf nodes and emission probabilities from the non-leaf nodes to the leaf nodes, so as to form the probability process model; 
detecting differences between at least one event sequence contained in the event log and the probability process model according to a correspondence relationship, wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and the leaf node in the probability process model, and further wherein the types of the differences comprise violated constraints and determining the differences comprises: using linear temporal logic to construct an automaton conforming to constraints in the probability process model; and obtaining the violated constraints from a path sequence in the at least one event sequence that cannot be accepted by the automaton; and identifying the differences as the deviations in response to the differences exceeding a predefined threshold; 
wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and a leaf node in the probability process model; updating the process model based on the deviations and 
adding new diabetes treatment activities based on the deviations to the process model.




Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,474,956 in view of reference Delaney et al. (cited in IDS). Delaney et al. teaches generic processors and storages to perform the process.
Instant Application
Patent No. 10,474,956
9. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
detecting deviations between an event log and the process model by: converting, with a processing device, the process model into a probability process model for treatment of diabetes, the probability process model comprising multiple nodes in multiple hierarchies and probability distribution associated with the multiple nodes, a leaf node among the multiple nodes corresponding to a diabetes treatment activity in the process model for treatment of diabetes, a non-leaf node among the multiple nodes corresponding to a phase in the process model, 
wherein the converting the process model into a probability process model comprises calculating start probabilities of occurrence of the non-leaf nodes, transition probabilities among the non- leaf nodes and emission probabilities from the non-leaf nodes to the leaf nodes, so as to form the probability process model; 
detecting differences between at least one event sequence contained in the event log and the probability process model according to a correspondence relationship, wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and the leaf node in the probability process model, and further wherein the types of the differences comprise violated constraints and determining the differences comprises: using linear temporal logic to construct an automaton conforming to constraints in the probability process model; and obtaining the violated constraints from a path sequence in the at least one event sequence that cannot be accepted by the automaton; and identifying the differences as the deviations in response to the differences exceeding a predefined threshold; 
wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and a leaf node in the probability process model; updating the process model based on the deviations; and 
adding new diabetes treatment activities based on the deviations to the process model.
1. A method for updating a process model for treatment of diabetes, the method comprising: 
detecting deviations between an event log and the process model by: 
converting, with a processing device, the process model into a probability process model for treatment of diabetes, the probability process model comprising multiple nodes in multiple hierarchies and probability distribution associated with the multiple nodes, a leaf node among the multiple nodes corresponding to a diabetes treatment activity in the process model for treatment of diabetes, the diabetes treatment activity being selected from the group consisting of an HbAlc test, a blood sugar test, and a serum creatinine test, a non-leaf node among the multiple nodes corresponding to a phase in the process model, 
wherein the converting the process model into a probability process model comprises calculating start probabilities of occurrence of the non-leaf nodes, transition probabilities among the non-leaf nodes and emission probabilities from the non-leaf nodes to the leaf nodes, so as to form the probability process model; 
detecting differences between at least one event sequence contained in the event log and the probability process model according to a correspondence relationship, wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and the leaf node in the probability process model, and further wherein the types of the differences comprise violated constraints and determining the differences comprises: using linear temporal logic to construct an automaton conforming to constraints in the probability process model; and obtaining the violated constraints from a path sequence in the at least one event sequence that cannot be accepted by the automaton; and identifying the differences as the deviations in response to the differences exceeding a predefined threshold; 
wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and a leaf node in the probability process model; updating the process model based on the deviations and 
adding new diabetes treatment activities based on the deviations to the process model.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because in claim 9 the spec does not define a computer readable storage medium to be hardware (e.g., “may be”, [0022], spec) and can be non-statutory subject matter. Therefore, claim 9 is not considered to be statutory. Claims 10-15 are rejected for the same reason.

Allowable Subject Matter
Claims 1-20 do not have prior art rejection and are allowable provided the DP and 101 are resolved. Reference Herbst et al. (“Integrating Machine Learning and Workflow Management to Support Acquisition and Adaptation of Workflow Models”, Database and Expert Systems, 1998, number of pages: 8) teaches generating probabilistic process models, detecting workflow instances against the learned probabilistic model by using classification and adapting the workflow model according to detection of workflow instances. Delaney et al. (US 2014/0280353) teaches comparing a determined likelihood between the feature value and a token corresponding to an entity type against a threshold and hence, the concept of identifying the differences as the deviations in response to the differences exceeding a predefined threshold. Leoni et al. (“Aligning Event Logs and Declarative Process Models for Conformance Checking”, Business Process Management Lecture Notes in CS, 2012, pp 82-97) teaches aligning event log and declarative models consisting of constraints and activities with conformance checking. Combination of references does not expressly disclose obtaining types of differences including the violated constraints from a path sequence in event sequences that cannot be accepted by an automaton, which is constructed to be conforming to constraints in a probability process model based on linear temporal logic.

Examiner Note
In claim 1 (similarly, claims 8 and 15), a phrase “with which events are aligned” may be added to the term “a path sequence” for clarification and the claim limitation “wherein the correspondence relationship describes a correspondence relationship between an event in one event sequence of the at least one event sequence and a leaf node in the probability process model” may be deleted. It is not clear whether the “constraints” in “violated constraints” refers to the “constraints” in “constraints in the probability process model”. They are construed to be the same in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu,chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	June 15, 2022